Citation Nr: 0016562	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
special adaptive housing or special housing adaptation grant.

The Board notes that, during his appearance before the 
undersigned on March 27, 2000, the appellant submitted a 
Substantive Appeal regarding the RO's assigned effective date 
for his 60 percent rating for voiding dysfunction.  Review of 
the record reveals that he had filed a timely Notice of 
Disagreement with an RO rating decision on this issue in July 
1998, and that the RO issued a Statement of the Case on 
January 3, 2000.  However, the substantive appeal has not 
been reviewed by the RO (to include the matter of whether it 
was timely filed) and the issue has not been certified to the 
Board.  Therefore, the Board refers this issue, to include 
the matter of whether the substantive was timely filed, to 
the RO for appropriate action.  VA O.G.C. Prec. 19- 92.


FINDINGS OF FACT

1.  The appellant is in receipt of a 100 percent rating for 
his multiple service connected disabilities as well as an 
award of special monthly compensation an account of loss of 
use of a creative organ.  He currently holds a 60 percent 
rating for malignant neoplasms of the genitourinary system 
(prostate cancer) with voiding dysfunction; a 30 percent 
rating for shell fragment wounds (SFW) of the right side of 
the back; separate 20 percent ratings for SFW's of the left 
side of the back and SFW's of the chest; separate 10 percent 
ratings for arthritis of the left index finger due to trauma, 
SFW of the right thigh and knee, SFW of the left thigh and 
knee, status post- operative laparotomy with small bowel 
obstruction, SFW scars of the back, SFW scar of the left 
wrist and ulna, SFW scar of the left calf and PTSD; and 
noncompensable ratings for post- operative sinusitis, SFW of 
the right arm and SFW of the left buttock.

2.  The appellant's service connected disabilities do not 
result in loss of vision, loss of use of any extremity so as 
to preclude locomotion without the regular and constant use 
of aid and/or loss of use of the hands.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.809, 3.809a 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to VA 
assistance in adapting his home to accommodate his service 
connected disabilities.  In March 2000, he appeared before 
the undersigned and testified that he required additional 
bathroom facilities to accommodate his bladder and colon 
disabilities.  In this respect, he indicated that he needed 
to use his bathroom on a frequent and urgent basis and that 
the size of his family, which included his wife, his four 
children and his two grandchildren, limited his access to his 
facilities.  He and his wife also testified that the stresses 
of his family life exacerbated his stress urinary 
incontinence and PTSD disabilities, and that he required 
additional space for privacy to help him deal with these 
disabilities.  According to his statements of record, his 
prostate and intestinal disabilities, which requires the use 
of a Cunningham clamp, have limited his mobility and 
locomotive function of his lower extremities.  He also 
complains of pain on use of the left shoulder.

Historically, the appellant was wounded in action while 
serving in the Republic of Vietnam in March 1968.  At this 
time, he underwent debridement of multiple shell fragment 
wounds (SFW) involving the chest, back, abdomen and all 
extremities.  He also incurred a chip fracture of the left 
elbow, and perforation of the marginal vein of Drummond which 
required exploration of the abdomen with ligation of bleeders 
and tube gastrostomy.  His wounds had healed by the time of 
his transfer to the United States in April.  He received 
subsequent treatment for complaints of pain involving the 
abdomen, back, left wrist, left index finger, left hip and 
left thigh, but he was ambulatory.  He underwent a laparotomy 
in January 1969 due to intestinal obstruction of the small 
bowel secondary to adhesions.

In pertinent part, the appellant's post- service clinical 
records related to his service connected disabilities reveal 
further identification of retained metallic foreign bodies in 
the posterior chest wall, the soft tissues lateral to the 1st 
cervical vertebra and the lateral nasal pharynx, and the soft 
tissues of the back, to include the areas of the 11th dorsal 
vertebra, the 1st lumbar vertebra, and the 12th thoracic 
vertebra.  He also had two metallic fragments within the bone 
of the left distal ulna and hamate.  He had painful wire 
sutures removed from his abdomen in 1975.  He had a metallic 
fragment removed from his left maxillary antrum in 1986.  He 
was first treated for ineffective coping due to post- 
traumatic stress disorder (PTSD) in 1988 which, according to 
a VA PTSD examination in April 1992, resulted in good 
functioning in occupational life and moderately impaired 
functioning in personal and family life.  Also in 1992, he 
underwent a radical retropubic prostatectomy due to 
adenocarcinoma.

In November and December 1994, the appellant underwent 
extensive examination by VA.  An examination of his joints 
and neurologic system showed retained metal fragments in the 
right side of his back with superficial involvement of the 
trapezius, supraspinatus, inferior rhomboid, erector spinae, 
quadratus lumborum and latissimus dorsi muscles.  He had 
retained metal fragments in the left side of his back with 
superficial involvement of the trapezius, posterior deltoid, 
infraspinatus, inferior rhomboid, quadratus lumborum and 
latissimus dorsi muscles.  His SFW's resulted in peripheral 
nerve lesions in the left costovertebral area as well as 
peripheral nerve lesions on the left iliac crest with 
complaint of numbness of the lateral thigh upon bowel 
movements.  He had decreased sensation over all of his scars.  
He complained of numbness of the left index finger which, by 
previous examination, revealed traumatic arthritis.  He also 
complained of pain upon use of his left shoulder motion.  
However, he reported the ability to walk about 1 to 11/2 miles 
and his physical examination revealed that he had full use of 
all extremities without neurological abnormalities regarding 
the motor system, coordination or reflex changes.

The appellant's 1994 VA intestinal examination revealed an 
impression of chronic left upper quadrant pain with 
alternating constipation and loose stools as a suspected 
manifestation of functional bowel syndrome.  He had a 
previous history of sigmoid diverticulitis, adenomatous colon 
polyps and probable lactose intolerance that was not related 
to service.  His prostate examination revealed that residuals 
associated with his radical retropubic prostatectomy in 1992 
included stress incontinence and impotence.  His subsequent 
VA clinical records and examination reports (including the 
report of VA examination in March 1998) related to his 
service connected disabilities primarily show treatment for 
continued complaint of stress incontinence and impotence.  He 
underwent a collagen insertion which did not improve his 
incontinence and was later prescribed a Cunningham clamp.  He 
used pads for urinary incontinence 2- 3 times per day and 
nocturia three times per night.  He did not have fecal 
incontinence.  None of these records reveal his treatment for 
loss of use of the extremities or hands.

The appellant is currently in receipt of a 100 percent rating 
for his multiple service connected disabilities as well as an 
award of special monthly compensation an account of loss of 
use of a creative organ.  He currently holds a 60 percent 
rating for malignant neoplasms of the genitourinary system 
(prostate cancer) with voiding dysfunction; a 30 percent 
rating for shell fragment wounds (SFW) of the right side of 
the back; separate 20 percent ratings for SFW's of the left 
side of the back and SFW's of the chest; separate 10 percent 
ratings for arthritis of the left index finger due to trauma, 
SFW of the right thigh and knee, SFW of the left thigh and 
knee, status post- operative laparotomy with small bowel 
obstruction, SFW scars of the back, SFW scar of the left 
wrist and ulna, SFW scar of the left calf and PTSD; and 
noncompensable ratings for post- operative sinusitis, SFW of 
the right arm and SFW of the left buttock.

In applying for a certificate of eligibility for assistance 
in acquiring specially adapted housing, the appellant has the 
burden of showing that he has permanent and total service 
connected disability due to: 1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or 3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 1991); 38 
C.F.R. § 3.809(b) (1999).   The term "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (1999).

Upon review of the medical and lay evidence of record, the 
Board finds that the appellant has not met the regulatory 
requirements necessary for a certificate of eligibility for 
assistance in acquiring specially adapted housing.  In this 
respect, he primarily contends that his bladder problems, 
colon problems and PTSD disability require the necessity for 
a larger home with additional bathroom facilities.  He has 
alleged that his stress incontinence stemming from his 
radical prostatectomy, which requires the use of a Cunningham 
clamp, limits his locomotion and mobility of his lower 
extremities.  He also complains of pain on use of the left 
shoulder.  However, the medical records associated with the 
file clearly show that he does not have loss of use of any 
extremity and does not require the regular and constant use 
of an aid for locomotion.  Additionally, he is not service 
connected for a visual disability.  As such, he has failed to 
establish the existence of a disability which would qualify 
him for a certificate of eligibility for assistance in 
acquiring specially adapted housing.

Though entitlement to specially adapted housing is not 
established, the appellant may still qualify for a special 
home adaptation grant.  This benefit requires that the 
appellant establish his permanent and total service-connected 
disability either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
1991); 38 C.F.R. § 3.809a(b) (1999).  In this case, the 
appellant does not contend, and the medical evidence does not 
show, that he manifests loss of use of either hand.  
Furthermore, he is not service connected for a visual 
disability.  As such, he has failed to establish the 
existence of a disability which would qualify him for a 
special home adaptation grant.

For the reason cited above, the Board finds that the 
appellant's claim for entitlement a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or a home adaptation grant must be denied as 
he lacks entitlement under the law for these benefits.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

